Citation Nr: 0201079	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  99-24 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel
INTRODUCTION

The veteran had active service from June 5 to October 9, 
1943.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Nashville, 
Tennessee.  In connection with this appeal the veteran 
testified before the undersigned at a hearing at the RO in 
October 2001; a transcript of the hearing is associated with 
the claims file.

The Board notes that, as discussed by the RO in its November 
1999 decision, the psychiatric issue in appellate status is 
properly characterized as entitlement to service connection 
for psychiatric disability rather than as whether new and 
material evidence has been received to warrant reopening a 
claim of entitlement to service connection for psychiatric 
disability.  Although the RO considered the veteran's 
diagnoses of psychoneurosis and hysteria in January 1962, 
such consideration was for the limited purpose of determining 
the veteran's eligibility for civil service preference and 
did not represent adjudication of the service connection 
question.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  Any acquired psychiatric disorder present in service 
clearly and unmistakably existed prior to service and did not 
increase in severity during service.

3.  Neither major depression nor dementia was present in 
service or until years thereafter, and neither disorder is 
etiologically related to service.

4.  Neck disability was not present in service, arthritis of 
the neck was not manifested within one year of the veteran's 
discharge from service, and neck disability is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated 
by active military service, and the incurrence or aggravation 
of a psychosis during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309 
(2001).

2.  Neck disability was not incurred in or aggravated by 
active service military service, and the incurrence or 
aggravation of arthritis of the neck during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations are liberalizing and are 
therefore applicable to the issues on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO has considered the veteran's 
claims since the VCAA and implementing regulations became 
effective.  It has notified the veteran as to the law and 
regulations governing entitlement to service connection and 
as to the evidence considered in connection with the claims.  
The Board also emphasizes that the RO has, by letter dated in 
June 2001, notified the veteran of the provisions of the VCAA 
and its potential impact on the claims, allowing him an 
additional period of time in which to present evidence and/or 
argument in support of his appeal.  The veteran responded 
later that same month and indicated he had received treatment 
for neck and psychiatric problems at a VA facility in 
Memphis, Tennessee since service.  The record reflects that 
available VA records have been obtained and associated with 
the claims file, to include those VA records previously held 
in storage.  Furthermore, the RO again notified the veteran 
concerning the VCAA by letter dated June 28, 2001, and has 
since included notice of the relevant United States Code 
provisions in the statement of the case and supplemental 
statement of the case issued in June 2001.  The veteran has 
also testified relevant to his claims at a hearing held 
before the undersigned.  He did not, at that time, identify 
any additionally available evidence pertinent to his claims, 
and, in fact, his representative indicated no further records 
were known to be available.  He has not since identified the 
existence of or submitted additional evidence pertinent to 
his claims.

The newly implemented regulations provide that in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of disability; establishes that the veteran suffered 
an event, injury or disease in service, or has a disease 
presumptive by VA regulation; and indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(4)); see also 38 U.S.C.A. § 5103A(d).  

In this case, however, and as will be discussed in detail 
herein below, there is no probative evidence that any 
currently diagnosed psychiatric or neck disability claimed by 
the veteran is associated with any established event, injury 
or disease in service so as to necessitate obtaining a 
medical nexus opinion.  The record contains sufficient 
medical evidence pertinent to the nature and onset of 
psychiatric and neck problems such that further development 
is not required.  

In sum the facts pertinent to these claims have been properly 
developed and no further development is required to comply 
with the VCAA or the implementing regulations.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who served during a period of war, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force and effect if other data do 
not establish the fact.  Other evidence will be considered as 
though such statement were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  It is the Secretary's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 
1 Vet. App. 228, 232 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993).

Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 & n.2 (1997) 
(Steinberg, J., dissenting); Degmetich, 104 F. 3d at 1331-33 
(holding that VA compensation cannot be awarded for a 
disability that existed in the past but no longer exists even 
if that disability was service-connected); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c).

Where a veteran served for at least 90 days during a period 
of war, and arthritis or a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by such service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran served on active duty for only a short period of 
time.  He was inducted in May 1943.  At induction neither 
neck nor psychiatric problems were noted.  Service medical 
records include one entry dated in July 1943, which notes a 
history of a head injury that occurred six months earlier.  A 
service medical record dated in September 1943 notes that 
examination of the head and neck was normal.  The service 
medical records include a Red Cross Social History, noting 
that interviews with family members revealed the veteran had 
often had dizzy spells and headaches.  A psychiatric summary 
completed in September 1943 includes note that the veteran 
had had difficulty with basic training and was therefore 
transferred to a Special Training Unit where he was referred 
for neuropsychiatric consultation; he had complained of a 
variety of symptoms such as a constant dizzy feeling, pains 
in both temples (of  two-years' duration), blurred vision and 
sharp chest pains (of one-year's duration).  The examining 
psychiatrist characterized the veteran as having a low 
intelligence quotient and to be of low mentality.  Neurologic 
examination was negative for organic disease and no psychotic 
behavior was observed.  The conclusion was that the veteran 
was an emotionally unstable young man unsuited for military 
service due to complaints that were deemed chiefly hysterical 
and hypochondriacal in nature.  He was determined to be 
mentally competent.  Discharge from the military was 
recommended.  The clinical diagnoses were psychoneurosis, 
hysteria and hypochondriasis, as well as a constitutionally 
inadequate personality.  Service records are negative for any 
complaint, diagnosis or abnormal finding pertaining to the 
veteran's neck.

The first documented evidence of post-service treatment shows 
the veteran underwent excision of exostosis and was diagnosed 
with a psychophysiologic gastrointestinal reaction manifested 
by pain in the abdomen in 1958.  

Records from the City of Memphis Hospitals dated in May 1970 
reflect the veteran had a complete obstruction of the right 
brachial artery.  Examination at that time showed his neck 
was normal.

Private records dated from 1970 to 1973 indicate evaluation 
of hypertension and other "vague somatic complaints." 

VA records dated from January to March 1972 reflect 
evaluation of complaints of chest pain, traction diverticulum 
and mild anxiety of the depressive type.  Records 
specifically note chest pain radiating to the left shoulder, 
with shortness of breath.  

An April 1972 release of information form includes note of a 
diagnosis of mild anxiety of the depressive type.  

The veteran was again evaluated for chest pains in June 1972; 
the hospital summary notes a supple neck, without masses.  A 
Social Worker's report dated in June 1972 notes that a 
psychiatrist diagnosed depressive neurosis and anxiety, which 
created hyperventilation.  The psychiatrist indicated that 
the veteran was preoccupied with somatic symptoms.  
A July 1972 release of information form contains a diagnosis 
of depressive neurosis with anxiety.  In October 1972 the 
veteran was evaluated for chronic epigastric pain complaints.

In August 1973, the veteran complained of problems such as 
headaches, numbness in the right hand and arm, shortness of 
breath and chest pains.

A November 1973 VA nursing note indicates there was no 
evidence of depression at that time.  

In November 1973, the veteran appeared for a VA examination.  
At that time he made no complaints relevant to his neck.  He 
reported he was nervous.  Examination revealed the head, face 
and neck to be normocephalic, with normal neck muscles.  No 
neurologic deficit was noted.  An accompanying psychiatric 
evaluation report notes the veteran's epigastric and chest 
complaints, and indicates diagnoses to include 
psychophysiologic reaction.  

A consultation sheet dated in November 1973 notes multiple 
admissions for complaints of gastrointestinal and chest 
problems with apparent psychosomatic or psychophysiologic 
diagnoses.  Also noted was that the veteran had been on 
medications for anxiety and depression.  

More complete VA work-up was accomplished from November to 
December 1973.  The veteran appeared logical, and denied 
delusions, hallucinations, or memory difficulty.  His insight 
and judgment were described by the examining physician as 
questionable.  The conclusion was that the veteran was 
competent but his rehabilitation was guarded due to the life-
long pattern of somatic expression and complaints.  An entry 
dated in November 1973 includes note that the veteran had had 
psychosomatic complaints since 1943 and had been unable to 
relieve his anxiety for years, resulting in somatic 
complaints.  An entry dated in December 1973 notes the 
veteran's complaint that his neck and entire head hurt. 

A Social Service summary dated in January 1974 reflects that 
the examiner had interviews with two of the veteran's 
sisters, and at least one discussion with his spouse.  The 
examiner also reviewed a social history prepared by the 
American Red Cross in 1943.  Another January 1974 record 
notes psychologic consultation relevant to the veteran's 
physical complaints and complaints of nervousness.  The 
psychologist noted no medical or organic reasons could be 
discerned for some of the veteran's complaints, to include 
dizziness, blurring vision and chest pains.  The veteran 
reported being too nervous to work and indicated he had 
always been nervous.  He reported having only a second grade 
formal education.  Psychologic testing was interpreted as 
showing a passive-dependent man who somatized conflict and 
tension.  The diagnostic impression was a mixed 
psychophysiologic disorder.  VA documentation dated in 1974 
includes note of treatment for a depressive reaction.

One record dated in April 1974 notes the veteran's throat to 
be "perfectly normal."  Another April 1974 record includes 
note of an automobile accident in 1968 or 1969, in which the 
veteran's chest was crushed by the steering wheel.  That 
report notes the veteran's many admissions since 1958 for 
abdominal pain, nausea, vomiting, etc.  An examination 
recitation notes no neck problems.

In May 1974, the veteran underwent a VA evaluation.  The 
veteran's involvement in an automobile accident in 1968/69, 
with a resulting steering wheel injury was noted.  The 
physician indicated the veteran's many symptoms appeared 
functional in many respects.  Anxiety of the depressive type 
and psychoneurosis were diagnosed.

A VA outpatient record dated in March 1975 reflects the 
veteran's complaint of pain in the upper neck of a day's 
duration.  The impression was myositis of the right upper 
neck.  

A VA medical certificate dated in September 1975 reflects the 
veteran complained of pain and stiffness in his neck and 
indicated he had had such for a "long time."  The diagnosis 
was muscle strain.

In October 1975 the RO received lay statements attesting to 
the veteran's good mental health status prior to military 
service.  Also, the RO received a statement from the 
veteran's employer indicating the veteran had worked at a 
meat company for many years, was a regular worker, had not 
missed work due to illness, and, to the employer's knowledge, 
was in good health.

A VA outpatient record dated in April 1976 shows a diagnosis 
of degenerative changes in the cervical spine, with the 
veteran's complaints of pain in the back of the neck 
intermittently over the past several years and without 
history of trauma.  A VA outpatient record dated in May 1976 
notes complaints of vague pain in the muscles of the neck and 
back; the veteran demonstrated a full range of cervical spine 
motion.  The impression was muscle pain with minimal cervical 
changes.  

A January 1977 VA outpatient record reflects complaints of 
neck pain.  Another record dated in January 1977 shows a 
diagnosis of degenerative joint disease of the cervical spine 
with musculo-fascial pain.  

A February 1980 report of VA physical examination includes 
note of a backache, the veteran's neck was noted to be 
normal.  The veteran's memory was listed as normal at that 
time.  

The claims file contains a patient's problem list, on which 
anxiety, depressive type, psychoneurosis and hypochondriasis 
were listed.

An October 1980 VA record reflects the veteran's complaint of 
memory problems.  He was unable to determine when such 
problems began.  The examiner noted the veteran's numerous 
hospitalizations for somatic complaints that could not be 
documented by testing, and also noted a long-diagnosed 
history of anxiety neurosis of the depressive type.  The 
impressions included a history of anxiety neurosis and 
possible memory deficit due to long-term alcohol abuse.  A 
November 1980 VA outpatient report reflects the veteran was 
referred for evaluation of "mental blockages."  The 
impressions were to rule out organic brain disorder and 
"possible depression [with] pseudo-dementia, but doubt."

In February 1981, the veteran was admitted for a work-up of 
dementia; his condition was stable.  Associated February 1981 
records note the veteran's complaints of progressive memory 
impairment and an inappropriate affect and reactions as 
reported by family members.  A system review questionnaire 
completed at that time shows complaints of memory changes, 
gradually worsening over the past year, with long-time 
thoughts of suicide, difficulty with work, social withdrawal, 
and occasionally hearing things.  The veteran denied anxiety 
or depression.  A June 1982 record notes a complaint of pain 
at the base of the next extending to the back, which began 
the evening before; the impression was lumbar strain.

In November 1994, the veteran applied for VA benefits based 
on a psychiatric disorder.  He reported VA treatment.

A VA outpatient record dated in September 1995 notes the 
veteran to have an anxiety disorder and dementia.  The 
impression was that the veteran's chronic problems were 
stable.  In December 1995, he seemed nervous.  The impression 
was that the veteran's chronic problems were very stable and 
that his anxiety was better.  A diagnostic problem sheet from 
this period identifies the veteran as being on psychiatric 
drug therapy and notes late onset dementia.

In September 1996, the veteran reported he had had glass 
removed from his neck and shoulder area in 1943 at the 
military dispensary.  In July 1997, the National Personnel 
Records Center advised the veteran that VA had relevant 
service records.

The veteran was hospitalized at a VA facility from June to 
July 1997 for diagnoses of major depression and dementia of 
the Alzheimer's type.  The veteran reported that he tried to 
commit suicide while in the service by running through a 
plate glass window.  The hospitalization report includes note 
of a long history of depression and also includes note that 
examination revealed a restricted range of neck motion on the 
left, with some mild tenderness on the posterior right neck.  
The appearance of the neck was supple, and without 
lymphadenopathy.  No diagnosis pertaining to the veteran's 
neck was recorded.  

The RO requested records of VA treatment for the time period 
October 1943 to January 1972 in November 1998, and in 
January, July and October 1999.  Documentation in the claims 
file reflects that in October 2000 the RO associated records 
pertinent the veteran for the period beginning in 1958 and up 
to 
July 19, 1999, which had been previously held in storage.

In October 2001, the veteran testified at a hearing before 
the undersigned.  He indicated at that time that there was no 
outstanding evidence to be obtained in connection with his 
appeal.  Transcript at 2.  He related that during service he 
ran through glass, hurting his neck and having to have glass 
removed from the area.  He stated he had had neck problems 
ever since.  Transcript at 3-4, 8.  He reported that after 
service he had a hard time working, specifically controlling 
his anger and with remembering things.  Transcript at 4-5.  
The veteran reported breathing problems, blackouts and 
depression subsequent to service.  Transcript at 5-6.  He 
reported he was unable to remember when his Alzheimer's began 
but that he had had memory problems since service discharge 
that had progressed since that time.  Transcript at 7-8.  

The claims file contains extensive other VA medical records 
dated through the year 2001; such generally reflect medical 
following for a variety of physical complaints, as well as 
therapy and other types of treatment for both physical and 
mental complaints.





Analysis

Psychiatric disorder

The veteran was discharged from service with diagnoses of 
psychoneurosis, hysteria and hypochondriasis, as well as note 
of a constitutionally inadequate personality.

As noted above a personality disorder is not a disease or 
injury for service connection purposes.  38 C.F.R. § 
3.303(c).  

The Board next acknowledges that the report of examination at 
service induction shows that no psychiatric disorder was 
found.  The record reflects, however, that the veteran 
manifested psychiatric symptomatology during his basic 
training period, necessitating referral for psychiatric 
consultation.  When such consultation was held, competent 
medical personnel diagnosed psychoneurosis, hysteria and 
hypochondriasis, and determined such had pre-existed the 
veteran's period of active service and were not aggravated 
therein.  Those diagnoses and conclusions were offered based 
on consideration of a consistent and credible history offered 
by both the veteran and his family members contemporary to 
the in-service evaluation.  The service medical personnel 
considered factors such as the veteran's pre-service 
complaints of vague problems such as dizziness, etc., as well 
as the length of his service period, in-service 
manifestations similar to those reported pre-service, and the 
in-service clinical examination findings unsupportive of any 
pathology to support his physical complaints.  

The veteran's symptoms were noted during his basic training, 
nearly contemporary with his service entrance.  The totality 
of the evidence at that time supported a conclusion of pre-
existence, specifically, the veteran's own history, that of 
his family, the immediacy of his symptom manifestations and 
the in-service findings noted by service medical personnel.  
The Board also notes the absence of any competent medical 
evidence refuting the pre-existence of the psychiatric 
disorders resulting in the veteran's discharge from service.  
The only evidence in refutation of the pre-existence of such 
are the statements provided by the veteran himself and by lay 
individuals in connection with his service connection claim 
many years after service.  Not only do these post-service 
statements and assertions contradict the history provided by 
the veteran and his relatives contemporary to service, but, 
moreover, the record does not reflect that either the veteran 
or any of the lay individuals in question possesses a 
recognized degree of medical knowledge so as to render such 
opinions as to the veteran's mental health status prior to 
service competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Based on the above, the presumption of soundness at service 
entrance is rebutted by clear and unmistakable evidence of 
the existence of psychiatric disability, characterized as a 
psychoneurosis/hysteria/hypochondriasis.  With regard to the 
question of aggravation, see 38 C.F.R. § 3.306(a), the in-
service medical professionals were competent to determine 
that no worsening in the veteran's pre-existing problems had 
occurred.  Supporting such conclusion are factors such as the 
fact that the veteran's in-service manifestations were noted 
nearly contemporary with his entrance into service and were 
also noted to be similar to those manifestations reported by 
him and his family as having existed prior to service.  
Further in support of that conclusion is the statement from 
the veteran's post-service employer indicating that the 
veteran held a position for many years, without having lost 
time from work due to and without known evidence of illness.  
The Board also emphasizes that records of contemporary 
examinations and other post-service medical evidence do not 
reflect that the veteran is currently diagnosed with 
psychoneurosis, hysteria, or hypochondriasis.  To warrant 
service connection for such diagnoses, there must be medical 
evidence that establishes that the veteran currently has the 
claimed disability/ies.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The contemporary medical evidence instead shows diagnoses of 
major depression and Alzheimer's-like dementia.  Neither 
disorder was diagnosed until many years after the veteran's 
discharge from service.  Although the veteran now claims that 
problems with memory and depression started in service and 
continued thereafter, service medical records themselves 
contain a psychiatric evaluation report significant for note 
of emotional instability and physical, somatic complaints, 
not for memory difficulties or depression.  Also, post-
service, the veteran's complaints continued to be focused on 
physical problems for many years and such physical problems 
were deemed to be, in large part, somatic.  

In the 1970s, decades after service discharge, the record 
first documents note of a depressive-type illness.  In 1973, 
the veteran denied any memory problems.  In the early 1980s 
medical records first document the veteran's complaint of 
progressive memory problems, again, decades subsequent to his 
brief period of active service.  There is no competent 
medical evidence relating the onset of either major 
depression or Alzheimer's-like dementia to the veteran's 
period of service.  The veteran's own history of a continuity 
of symptoms associated with such diagnoses is contradicted by 
the medical documentation from his service period and for 
many years thereafter.  The competent medical evidence, in 
short, supports a finding that major depression and 
Alzheimer's-like dementia were first manifested many years 
after active service and are unrelated thereto.  See Hickson, 
supra.  

In light of these circumstances the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.

Neck

Service medical records are completely negative for 
complaint, abnormal finding or diagnosis pertaining to the 
veteran's neck.  In fact, at the time of examination in 
September 1943, the veteran's neck was specifically noted to 
be normal.  The Board also notes there is no competent 
evidence that arthritis in the neck was manifested within the 
initial year subsequent to the veteran's discharge from 
military service so as to warrant presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309.  In fact, the first 
documented neck complaint in the evidence of record was not 
until decades after service discharge.  Moreover, there is no 
documentation of the veteran's allegation of a service neck 
injury until decades following his discharge from service.  
The medical evidence shows the veteran's numerous physical 
complaints without complaint of neck problems for many years, 
despite repeated examinations conducted in connection with 
hospitalization or evaluation for other physical complaints.  
Moreover, X-rays of the neck taken as late as 1972 were 
normal.  Although in 1973 the veteran again reported neck 
pain due to running into a bulletin board, the report of VA 
examination conducted in 1973 and a May 1974 evaluation 
report both show the veteran's neck was normal.  

The veteran has himself provided an inconsistent history 
relevant to the onset of neck problems:  Service records 
themselves include note of a pre-service head injury, but 
without specific complaint of any neck problems.  In 1973 he 
reported injury from a bulletin board.  In April 1976, the 
veteran denied any history of trauma.  Yet, beginning in 
September 1996, the veteran reported he had injured his neck 
in service and specified he had had glass removed from his 
neck and/or shoulder; he later reported such injury had 
occurred when he had attempted suicide by jumping through a 
plate glass window.  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Here the Board emphasizes the brief nature of the veteran's 
service period.  Nevertheless, available service records 
clearly document multiple complaints made by the veteran to 
service personnel, and also show that he underwent specific 
psychiatric evaluation.  The Board finds it significant that 
such records are completely without report of any suicide 
attempt such as running through a window, and, despite 
showing evaluation for vague complaints such as dizziness, 
are entirely without any reference to the removal of glass 
from the neck or other indication of injury or complaints 
localized to the neck.  As such, the Board finds the 
veteran's account of an in-service neck injury to lack 
credibility.

The Board acknowledges that contemporary medical records 
reflect a diagnosis of degenerative joint disease in the 
cervical spine.  No competent medical professional has, 
however, related arthritis of the neck or other disability of 
the neck to any incident of the veteran's active service.  
See 38 C.F.R. § 3.303(d).  As the record does not reflect 
that the veteran possesses a recognized degree of medical 
knowledge, he is not competent to provide opinions concerning  
medical diagnoses or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In sum, the record shows the absence of any neck injury or 
neck pathology during service or for many years thereafter 
and contains no competent medical evidence of an etiologic 
link between an existing neck disability and military 
service.  38 C.F.R. § 3.303; Hickson, supra.  The Board has 
considered the applicability of the benefit of the doubt 
doctrine; however, the preponderance of the evidence is 
against the veteran's claim and that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  As such, the claim is denied.

	
ORDER

Service connection for psychiatric disability is denied.






Service connection for neck disability is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

